Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 and 10-14 are currently pending in the instant application.  Applicants have canceled claims 7-9 and added new claims 12-14 in an amendment filed on January 18, 2019.  Claims 1-6 and 10-14 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2017/045079, filed on August 2, 2017 which claims benefit of US Provisional Application 62/373,459, filed on August 11, 2016. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Motoki, et al. (US Patent 8,198,269). Applicants claim 

    PNG
    media_image1.png
    257
    484
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Motoki, et al. teaches fused aminodihydrothiazine derivatives that are inhibitors of Aβ production or inhibitors of BACE1 and the use of these derivatives as a therapeutic agent for a neurodegenerative disease caused by Aβ. The invention is represented by the general formula: 

    PNG
    media_image2.png
    136
    167
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    698
    326
    media_image3.png
    Greyscale
 (see column 182).  
The prior art also teaches the specific compounds 

    PNG
    media_image4.png
    232
    281
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    220
    270
    media_image5.png
    Greyscale
(see tables 6 and 7, respectfully) and the use of these compounds for treating neurodegenerative diseases caused by Aβ such as Alzheimer-type dementia (see column 181, lines 60-66). The prior art also teaches pharmaceutical composition and preparing a pharmaceutical composition (see column 57, lines 54-67 and column 58, lines 43-52, for example).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Motokoi, et al. and the instant invention is that the prior art’s compounds have a substituent -CH2F or -CF3 whereas the instant compounds have the substituent -CHF2.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Hass, 141 F.2d 127, 60 USPQ 548 (CCPA 1944), it was well established that members of a homologous series must possess unexpected properties not possessed by the homologous compounds disclosed by the prior art. For example, it is obvious to prepare a compound substituted with a -CHF2 when the art teaches a compounds substituted with a -CH2F or a -CF3 with a reasonable expectation of success.  Both compounds in the prior art have been shown to have inhibitory effect on Aβ42 production (see table 14) so it would be expected for the compound substituted with -CHF2 to have similar activity. Specifically, a dihalosubstituted methyl, a monohalosubstituted methyl and a trihalosubstituted methyl are considered homologues and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare adjacent homologs based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare difluorosubstituted methyl group instead of a trifluorosubstituted methyl group or a monofluorosubstituted methyl group as seen in the prior art reference of Motoki, et al. (US Patent 8,198,269).  A strong prima facie obviousness has been established.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 112(a) or 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method of treating Alzheimer’s disease or a method of preventing the progression of mild cognitive impairment to Alzheimer’s disease.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic  or prophylactic effects of any condition mediated by inhibiting BACE1, whether or not the condition is affected by the instant compounds' activity would make a difference.
Applicants have defined the terms “treating” or “to treat” to include restraining, slowing, stopping or reversing the progression or severity of an existing symptom or disorder (page 3, lines 24-25).
For example, Applicants'  claim is drawn to a method of treating (i.e, stopping or reversing) Alzheimer’s disease.  It is the state of the art that Alzheimer’s disease is a progressive neurologic disorder that causes the brain to atrophy and brain cells to die.  Alzheimer’s disease is the most common cause of dementia.  Medications may temporarily improve or slow progression of symptoms. These treatments can sometimes help people with Alzheimer’s disease maximize function and maintain independence for a time.  There is no treatment that cures Alzheimer’s disease or alters the disease process in the brain.  The exact cause of Alzheimer’s aren’t fully understood. Researchers trying to understand the cause of Alzheimer’s are focused on the role of two proteins: Beta-amyloid and Tau proteins.  Alzheimer’s disease is not a preventable condition.  Evidence suggests that changes in diet, exercise and habits may lower the risk of developing Alzheimer’s disease (see URL  https://www.mayoclinic.org/diseases-conditions/alzheimers-disease/symptoms-causes/syc)
 Only a total of five drugs developed to improve the symptoms of Alzheimer’s disease have been approved by the FDA.  The five drugs function by two different mechanisms>  One is cholinesterase inhibition, which delays Alzheimer’s disease by blocking hydrolysis of the critical neurotransmitter acetylcholine.  This category of drugs include donepezil (Aricept), rivastigmine (Exelon) and galantamine (Razadyne).  The other one is memantine, a non-competitive N-methyl-D-aspartate (NMDA) channel blocker that reduces the activity of the neurotransmitter glutamate, which plays an important role in learning and memory by binding to the NMDA receptor. Namzaric is a combination of donepezil and memantine which reduces the levels of both acetylcholine and glutamate (see Chen, et al. Acta Pharmacologica Sinica 2017:1205-1235).
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
	The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for stopping, reversing or preventing any disease involving the inhibition of BACE1.
Test assays and procedure are provided in the specification such as in vitro data for the inhibition of BACE1 on pages 23-26.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating Alzheimer’s disease or a method of preventing the progression of mild cognitive impairment to Alzheimer’s disease.


The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting BACE1 and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by canceling the rejected claims.




IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626